Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 29, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  158746                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Brian K. Zahra
            Plaintiff-Appellee,                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 158746                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 339389
                                                                    Kent CC: 16-011299-FC
  GERONIMO LUCAS,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the October 9, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

         MARKMAN, J. (concurring).

          I concur in the order denying leave to appeal. However, I write separately to, once
  again, “call to the attention of the Legislature what I believe may be the effective
  nullification of its mandatory minimum sentence for certain first-degree criminal sexual
  conduct (CSC-I) offenses set forth in MCL 750.520b(2)(b).” People v Keefe, 498 Mich.
962, 962 (2015) (MARKMAN, J., concurring). In the present case, defendant was alleged
  to have engaged in penetration with a person under 13 years of age. Prior to trial,
  defendant waived his right to a jury trial in exchange for the prosecutor’s promise not to
  pursue the 25-year mandatory minimum sentence that is required for a conviction under
  MCL 750.520b(2)(b). Defendant was subsequently convicted of two counts of CSC-I
  and was sentenced to two concurrent prison terms of 10 to 30 years, in accordance with
  the agreement between defendant and the prosecutor. I continue to believe that as a result
  of prosecutor-defendant agreements such as this one, “there is no longer any real
  mandatory minimum sentence for the class of criminal sexual conduct offenses at issue—
  those involving interactions between persons 17 years of age or older and those under the
  age of 13.” Keefe, 498 Mich. at 965 (MARKMAN, J., concurring). Once again, the
  Legislature may or may not wish to “review MCL 750.520b(2)(b) to ascertain whether
  the outcome of this case is in accordance with its intentions.” Id.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 29, 2019
           t0522
                                                                               Clerk